47 N.Y.2d 767 (1979)
Long Island Home, Limited, Appellant,
v.
Robert P. Whalen, as Commissioner of Health, et al., Respondents.
Court of Appeals of the State of New York.
Argued March 22, 1979.
Decided May 3, 1979.
Andrew J. Schoen and Martin D. Juvelier for appellant.
Robert Abrams, Attorney-General (Alan W. Rubenstein and Jeremiah Jochnowitz of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG concur.
*769MEMORANDUM.
The order appealed from should be affirmed, with costs, for the reasons discussed in the opinion authored by Mr. Justice J. CLARENCE HERLIHY at the Appellate Division (62 AD2d 23). No contrary result is mandated by section 12 of chapter 617 of the Laws of 1970, for that provision merely preserves preexisting rights and remedies, and has no application to the type of inchoate property interest upon which plaintiff seeks to base its arguments.
Order affirmed, with costs, in a memorandum.